DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-15 are pending in the application with claims 1 , 7, and 8 amended. 	The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to the claim.
Response to Arguments
 	Applicants’ 2/28/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 1, Applicants assert in the Remarks section of the 2/28/22 Amendment that Bruce does not specifically teach that the slotted panel is used for attachment to and closing of a colostomy bag.  	This is not persuasive because (as previously presented at page 5, lines 11-15 of the 11/30/21 Office Action), while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).  Accordingly, since the slotted panel of Bruce is capable of being used for attachment to, and closing of, a colostomy bag, as presented below, Bruce renders obvious the presently claimed invention, and/or where the claim amendments necessitated new grounds of rejection, as further presented below. 
 	Applicants argue the same limitations for the remaining claims as presented above.

			 	Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 2018/0093146 A1).

    PNG
    media_image1.png
    372
    432
    media_image1.png
    Greyscale

	As to claim 1, Bruce teaches a closure assistant 102 (connector plate 102 Fig.4 [0043]-[0045]) [that is capable of being used] for a colostomy bag (Fig.4, as comprising all of the following recited elements and features, as presented below); comprising:  	a flat panel 120 (Fig.4;connector plate body 120 [0043],ll.10-13; which can be rectangular [0043],ll.21; and having front 122 and rear 123 surfaces [0043],ll.10-12); and  	a plurality of slots 128, 130, 134, and/or 135 (one or more of curved 128, 130; and straight 134, 135 slots Fig.4,ll.[0045],ll.2-3,7, as claimed below) disposed on an upper surface 122 of the flat panel 120 Fig.4 ([0043],ll.10-12,[0045],ll.2-3,7); 	wherein the colostomy bag is configured to attach to the flat panel [where an ostomy bag drainage end is capable of being attached to the flat panel by inserting the drainage end through one of the plurality of slots, according to broadest reasonable interpretation] for a colostomy bag Fig.4];  	wherein each slot 128, 130, 134, and/or 135 is configured to detachably receive a clip (where each slot with the disclosed or obvious dimensions (as claimed below in claims 12-15) is capable to receive a clip, according to its broadest reasonable interpretation), and  	wherein the flat panel 120 is configured to receive the colostomy bag over the upper surface 122 Fig.4 to fasten the clip over the bag, thereby aiding a user to orient and fasten the clip effectively (where the flat panel and slots with the disclosed or obvious dimensions (as claimed below in claims 12-15) is capable to receive a colostomy bag and clip to be oriented and fastened, according to its broadest reasonable interpretation).
 	Bruce does not teach that the panel and slots are specifically used to orient and fasten an ostomy bag and clip.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the claimed panel and slots to orient and fasten an ostomy bag and clip, and one of skill would have been motivated to do so, where Bruce teaches the claimed flat panel and slits with the claimed arrangement and substantially similar dimensions (as claimed below in claims 12-15) that are capable of being used to orient and fasten an ostomy bag and clip, as capable of providing the recited functions, and where, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).

	As to claim 2, Bruce teaches wherein each slot is of different size to support different kinds of clips Fig.4 (as curved slots 128, 130; or straight slots 134,135 [0044]-[0045]).

	As to claim 3, Bruce teaches wherein the plurality of slots comprises at least one linear slot (straight slots 134, 135, [0045],ll.6-7).

	As to claim 4, Bruce teaches wherein the plurality of slots comprises at least two curved slots (arc/curved slots 128,130 [0045],ll.2-3).

	As to claim 5, Bruce teaches wherein the flat panel is made of a plastic material (plastic [0053],ll.4-5).

	As to claim 6, Bruce teaches wherein the plurality of slots comprises at least one of an arc shape (arcuate [0076],ll.10-11).

	As to claim 7, Bruce teaches wherein the flat panel is made of a rugged medical grade material (plastic, metal, or composite [0053],ll.4-5).

    PNG
    media_image2.png
    284
    429
    media_image2.png
    Greyscale

	As to amended claim 8, Bruce teaches wherein the flat panel comprises  raised edges (of slot 131 of panel/plate 102 Fig.10 annotated above) to provide a comfortable grip to the user handling the closure assistant (raised edges of slot 131 of panel/plate 120 Fig.10 showing perspective view with raised edge of slot 131 of panel/plate 102 [0016],ll.1-3; [0045],ll.5-7) (presenting new grounds of rejection necessitated by Applicants’ amendments to the claim).

	As to claim 9, Bruce teaches wherein the flat panel is a reusable flat panel (as capable of being reused, e.g., after cleaning or sterilization, according to broadest reasonable interpretation).

	As to claims 10-11, Bruce teaches wherein the clip is: a curved or linear shaped clip (where non-claimed element as clip (not claimed as part of device) is not relevant or considered for patentability).

 	As to claims 12-15, Bruce teaches [0050] wherein:  	 the flat panel 120 is: 3.5” to 5.5” in width (3.5” (89.5 mm) [0050],ll.3, within the claimed range); and 	 the slots 128/130/134/135 are 0.2” in deep/width (.2”(5 mm) [0050],ll.13-15, substantially similar to 0.25”); and a length of 1.7 inches (4.25 cm; [0050],ll.9-10). 	Bruce does not teach wherein: 		the flat panel is: 7.0” to 9.0” in length; and  		the slots are 2.5” to 4.5” in length. 	However, it would have been obvious to one of ordinary skill before the effective filing date to provide the recited lengths of the flat panel and slots, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A); where changes in size/proportion, as the differences in the prior art, that would not perform differently, do not distinguish the prior art 2144.04(IV)(A); and/or where such dimensions would be within routine optimization MPEP 2144.05(II)(A). 
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781